DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Status of the claims:  Claims 1, 4-16, 18-21, 47, 69, 90 are currently pending.
Priority:  This application is a 371 of PCT/US2016/035563 (06/02/2016)
PCT/US2016/035563 has PRO 62/169,826 (06/02/2015).
IDS:  The IDS dated 10/19/20 was considered.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1 and 4-20, in the reply filed on 8/23/19 is acknowledged.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 6, 7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US20140255939) in view of Kleiner et al. (Chem. Soc. Rev., 2011, 40, 5707–5717).
Regarding claim 1, Wong teaches A method comprising providing a nucleic acid complex conjugated to a target, a candidate target-specific ligand comprising an mRNA-displayed nanobody  (claim 1: “A method comprising placing a nucleic acid complex comprising a first and a second binding partner under conditions that allow for binding of the first and second binding partners to each other”; [0120]: “the binding partners may include without limitation antibodies (or antibody fragments) and antigens, receptors and ligands, aptamers and aptamer receptors, nucleic acids and their complements, and the like.”) and a nucleic acid barcode,([0012]: “a library member that is being screened for binding affinity”; [0073]: “the invention provides a method of authenticating a product comprising labeling a non-nucleic acid product with a nucleic acid”; [0117]); although Wong does not specifically teach a “nucleic acid barcode”, such means of uniquely labelling libraries of compounds being screened was well-known in the art as taught by Kleiner (DNA-encoded chemical libraries, Fig. 3, etc.) and application to Wong’s screening method would have been obvious to one of ordinary skill in the art.  
Wong further teaches  and a decoy, ([0042]: In some embodiments, one binding partner is a member of a library of putative binding partners and the method is intended as a screening method to identify binding partners with affinity for a particular target (i.e., the other binding partner) or as a comparison of a plurality of putative or known binding partners based on affinity; [0138]-[0140]).  One of ordinary skill in the art would interpret Wong’s plurality of binding partners that is not the target as a decoy and arrive at the claimed invention.
Wong futher teaches allowing  the target to contact and bind to the candidate target-specific ligand, (claim 1: “A method comprising placing a nucleic acid complex comprising a first and a second binding partner under conditions that allow for binding of the first and second binding partners to each other”),
isolating the nucleic acid complex having the target bound to the candidate target- specific ligand and (claim 1: “detecting a change in binding between the first binding partner and the second binding partner using gel electrophoresis,”),
identifying the candidate target-specific ligand, ([0007]: “high-throughput identification of binding partners for targets of interest”; [0139]: “screening a collection of nucleic acid based binding partners, wherein if a candidate binding partner is a true binding partner of a known moiety, then it will bind to the known moiety”; [0113]: where the member that binds to the known moiety may be identified by isolating the complex from a gel electrophoresis band)
wherein the nucleic acid complex comprises a single-stranded scaffold nucleic acid hybridized to a plurality of single-stranded oligonucleotides, wherein a first single-stranded oligonucleotide is linked to the target and a second single-stranded oligonucleotide is linked to the candidate target-specific ligand, and (Fig. 2A:

    PNG
    media_image1.png
    506
    529
    media_image1.png
    Greyscale

Figs. 2B, 7A, 7B).
Regarding claim 6, Wong teaches an amine modification attaching to the oligonucleotide at the 3’ end ([0118]-[0119]).
Regarding claim 7, Wong teaches crosslinking prior to isolation ([0129]).
Regarding claim 18-19, Wong teaches known and unknown binding partners that are similar in nature ([0013]: “the first and second binding partners are both amino acid in nature (e.g., they may be peptides, proteins or protein fragments)”; [0042]: In some embodiments, one binding partner is a member of a library of putative binding partners and the method is intended as a screening method to identify binding partners with affinity for a particular target (i.e., the other binding partner) or as a comparison of a plurality of putative or known binding partners based on affinity.).  One of ordinary skill in the art would interpret Wong’s plurality of binding partners that is not the target as a decoy in combination with the target including proteins that a members of the same family and arrive at the claimed invention.  Similarly, regarding claim 20, Wong teaches screening binding partners including molecules, receptors, and ligands to each other ([0049]) which one of ordinary skill in the art would reasonably consider to apply to screening drug molecules for activity and arrive at the claimed invention.  
Response
Applicant amended the claims as addressed supra, and argues that the claimed invention uses a different starting material such as a nucleic acid complex that is conjugated to a target, a ligand, and a decoy.  This argument is not persuasive because as detailed supra, and shown in Wong’s Fig. 2A the starting material includes a similar configuration that one of ordinary skill in the art would use in the same manner and arrive at the claimed invention with a reasonable expectation of success.
Applicant argues that the prior art does not teach isolation as in the instant claims.  This is not persuasive because Wong teaches at least in claim 1: “detecting a change in binding between the first binding partner and the second binding partner using gel electrophoresis,” which one of ordinary skill in the art would consider isolating and arrive at the claimed invention.
Applicant argues that the claims as amended require the target, ligand, and decoy are all conjugated to the same nucleic acid complex which is not taught by the cited art.  First, giving the claims their broadest reasonable interpretation, does not required that all are conjugated, specifically the last “and a decoy” could be separately provided.  Regardless, the argument is not persuasive because Wong specifically teaches such a complex ([0139]-[0140]:  attaching a known moiety and a candidate binding partner to different regions of the scaffold nucleic acid, where the candidate can be a library including multiplexing ([0108]).  One of ordinary skill in the art following the teaching of Wong would consider multiple binding partners including a decoy in forming the complex and arrive at the claimed invention. 
Applicant also argues that Kleiner requires physically separate targets and ligands and would not consider the complex as claimed.  This is not persuasive because Wong teaches a similar type of complex as in the claims and one of ordinary skill in the art would reasonably consider utilizing well-known barcodes such as taught by Kleiner in combination with Wong and arrive at the claimed invention.  

Claims 1, 6, 7, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US20140255939) in view of Kleiner et al. (Chem. Soc. Rev., 2011, 40, 5707–5717), Doshi et al. (Scientific Reports, 4:6760, p. 1-8), and Devaraj et al. (Accounts of Chemical Research, v. 44, no. 9, 2011, p. 816-827).
Regarding claims 1, 6, 7, 18-20, the cited art renders the claims obvious as detailed supra and incorporated herein.  Wong teaches the candidate target-specific ligand comprises an mRNA-displayed nanobody  (Wong [0103]: Modified oligonucleotides include those that are linked to binding partners that the linkers are designed to test (e.g., a receptor and/or its ligand, an antibody and/or its antigen, etc.); Wong [0120]: “the binding partners may include without limitation antibodies (or antibody fragments) and antigens, receptors and ligands, aptamers and aptamer receptors, nucleic acids and their complements, and the like.”; Wong [0118]:  the invention, in some instances, comprise oligonucleotides that are linked to a binding partner such as for example an antibody … These modified oligonucleotides may be generated by first incorporating a reactive group (or moiety) into the oligonucleotide, preferably at or near one of its ends, and then reacting this group (or moiety) with the binding partner of interest which may or may not be modified itself. An example of such a conjugation protocol is provided herein. Suitable reactive groups are known in the art. Examples of reactive groups that can covalently conjugate to other reactive groups (leading to an irreversible conjugation) include but are not limited to amine groups).  
Regarding claims 14-16, further requiring linker modifications including puromycin, methyl-tetrazine, and trans-cyclooctene, Wong teaches modified oligonucleotides with reactive groups to link binding partners and one of ordinary skill in the art would reasonably consider utilizing known modifications such as taught by Doshi and Devaraj.  Doshi teaches a linker comprising a 3' terminal puromycin (p. 2: mRNA-puromycin linker and mRNA-Nb (nanobody) formation) while Devaraj teaches the tetrazine trans-cyclooctene coupling reaction applied to antibodies, i.e. Fig 1.  One of ordinary skill in the art would reasonably consider Wong’s teaching of linking oligonucleotides using reactive groups of Doshi and Devaraj including the well-known tetrazine-cyclooctene coupling and incorporate the nanobody mRNA nucleotide linker comprising puromycin as taught by Doshi and arrive at the claimed invention.
Response
Applicant argues that the combination of the cited art does not render the claims obvious.  This is not persuasive for the reasons detailed supra.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6, 7, 14-15, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1 ends with “, and.” which is unclear whether this is a typographical error and requiring something else.  Appropriate correction/clarification is required.
Conclusion
The claims are not in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639